     Case 4:20-cv-04093-KES Document 8 Filed 07/02/20 Page 1 of 6 PageID #: 26




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                             SOUTHERN DIVISION


 MOHAMMED EL KARMASSI,                               4:20-CV-04093-KES

                           Plaintiff,
                                               ORDER GRANTING PLAINTIFF’S
               vs.                            MOTION TO PROCEED WITHOUT
                                              PREPAYMENT OF FEES AND 1915
 DR. BRUNZ,                                     SCREENING FOR DISMISSAL

                           Defendant.


        Plaintiff, Mohammed El Karmassi, filed a pro se lawsuit. Docket 1.

El Karmassi moves for leave to proceed without prepayment of fees and

included a financial affidavit. Docket 2. He moves for appointment of counsel.

Docket 3.

I.      Motion for Leave to Proceed without Prepayment of Fees

        A federal court may authorize the commencement of any lawsuit without

prepayment of fees when an applicant submits an affidavit stating he or she is

unable to pay the costs of the lawsuit. 28 U.S.C. § 1915(a)(1). “[I]n forma

pauperis status does not require a litigant to demonstrate absolute

destitution.” Lee v. McDonald’s Corp., 231 F.3d 456, 459 (8th Cir. 2000). But in

forma pauperis status is a privilege, not a right. Williams v. McKenzie, 834 F.2d

152, 154 (8th Cir. 1987). Determining whether an applicant is sufficiently

impoverished to qualify to proceed in forma pauperis under § 1915 is

committed to the sound discretion of the district court. Cross v. Gen. Motors

Corp., 721 F.2d 1152, 1157 (8th Cir. 1983). After review of El Karmassi’s
      Case 4:20-cv-04093-KES Document 8 Filed 07/02/20 Page 2 of 6 PageID #: 27




financial affidavit, the court finds that he has insufficient funds to pay the

filing fee. Thus, El Karmassi’s motion for leave to proceed without prepayment

of fees (Docket 2) is granted.

II.      28 U.S.C. § 1915 Screening

         A.   Factual Background

         The facts alleged in El Karmassi’s complaint are: that El Karmassi

started seeing Dr. Brunz at the Orthopedic Institute for an annular tear and

bulging disk. Docket 1 at 3, 5. Dr. Brunz diagnosed El Karmassi with arthritis,

scaiatica, chronic pain, and nerve damage that required El Karmassi to have

surgery on his lower back. Id. at 3. El Karmassi claims that Dr. Brunz made

him get an MRI and that Dr. Brunz told the state of South Dakota that El

Karmassi’s problem was muscular. Id. El Karmassi believes this has hindered

his ability to file for workers’ compensation. See id.

         El Karmassi claims that Dr. Brunz lied to him and seeks reimbursement

for having to drive to his treatments, for the cost of back surgery, for health

damages, and for his depression. Id. On his civil cover sheet, El Karmassi

marked that the basis of jurisdiction was that the United States government

was the plaintiff and that the plaintiff and defendant were citizens of this state.

Id. at 5. The nature of the suit was marked as personal injury/medical

malpractice. Id.

         B.   Legal Background

         When a district court determines a plaintiff is financially eligible to

proceed in forma pauperis under 28 U.S.C. § 1915(a), the court must then
                                        2
  Case 4:20-cv-04093-KES Document 8 Filed 07/02/20 Page 3 of 6 PageID #: 28




determine whether the complaint should be dismissed under 28 U.S.C.

§ 1915(e)(2)(B). Martin-Trigona v. Stewart, 691 F.2d 856, 857 (8th Cir. 1982);

see also Key v. Does, 217 F. Supp. 3d 1006, 1007 (E.D. Ark. 2016). Under

§ 1915, the court must review the claims in the complaint to determine if they

are (1) frivolous or malicious, (2) fail to state a claim on which relief may be

granted, or (3) seek monetary relief against a defendant who has immunity. See

28 U.S.C. § 1915(e)(2)(B).

      The court must assume as true all facts well pleaded in the complaint.

Estate of Rosenberg v. Crandell, 56 F.3d 35, 36 (8th Cir. 1995). Civil rights and

pro se complaints must be liberally construed. Erickson v. Pardus, 551 U.S. 89,

94 (2007); Bediako v. Stein Mart, Inc., 354 F.3d 835, 839 (8th Cir. 2004). Even

with this construction, “a pro se complaint must contain specific facts

supporting its conclusions.” Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir.

1985); see also Ellis v. City of Minneapolis, 518 F. App’x 502, 504 (8th Cir.

2013).

      A complaint “does not need detailed factual allegations . . . [but] requires

more than labels and conclusions, and a formulaic recitation of the elements of

a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). If it does not contain these bare essentials, dismissal is appropriate.

Beavers v. Lockhart, 755 F.2d 657, 663 (8th Cir. 1985). Twombly requires that

a complaint’s factual allegations must be “enough to raise a right to relief above

the speculative level on the assumption that all of the complaint’s allegations

are true.” Twombly, 550 U.S. at 555; see also Abdullah v. Minnesota, 261 F.
                                             3
  Case 4:20-cv-04093-KES Document 8 Filed 07/02/20 Page 4 of 6 PageID #: 29




App’x 926, 927 (8th Cir. 2008) (noting that a complaint must contain either

direct or inferential allegations regarding all material elements necessary to

sustain recovery under some viable legal theory).

      C.    Legal Analysis

      “[F]ederal courts are courts of limited jurisdiction[.]” United States v.

Afremov, 611 F.3d 970, 975 (8th Cir. 2010). A district court “has a special

obligation to consider whether it has subject matter jurisdiction in every case.”

Hart v. United States, 630 F.3d 1085, 1089 (8th Cir. 2011). “This obligation

includes the concomitant responsibility ‘to consider sua sponte [the court’s

subject matter] jurisdiction . . . where . . . [the court] believe[s] that jurisdiction

may be lacking.’ ” Id. (alterations in original) (quoting Clark v. Baka, 593 F.3d

712, 714 (8th Cir. 2010)).

      Federal courts have subject matter jurisdiction through federal question

jurisdiction or diversity jurisdiction. Under 28 U.S.C. § 1331, federal district

courts “have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States.” Under 28 U.S.C. § 1332,

federal district courts “have original jurisdiction of all civil actions where the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest

and costs, and is between ... citizens of different States [.]”

      El Karmassi’s complaint does not raise a federal question. “[A] suit ‘arises

under’ federal law ‘only when the plaintiff’s statement of his own cause of action

shows that it is based upon [federal law].’ ” Vaden v. Discover Bank, 556 U.S.

49, 60 (2009) (alterations in original)
                                              4
  Case 4:20-cv-04093-KES Document 8 Filed 07/02/20 Page 5 of 6 PageID #: 30




(quoting Louisville & Nashville R. Co. v. Mottley, 211 U.S. 149, 152 (1908)). El

Karmassi raises a state-law claim for personal injury/medical malpractice.

      El Karmassi’s complaint does not allege diversity jurisdiction. Under 28

U.S.C. § 1332(a), “[d]iversity jurisdiction ‘requires an amount in controversy

greater than $75,000 and complete diversity of citizenship of the litigants.’ ” E3

Biofuels, LLC v. Biothane, LLC, 781 F.3d 972, 975 (8th Cir. 2015) (quoting

OnePoint Solutions, LLC v. Borchert, 486 F.3d 342, 346 (8th Cir. 2007)).

“ ‘Complete diversity of citizenship exists where no defendant holds citizenship

in the same state where any plaintiff holds citizenship.’ ”Id. (quoting OnePoint,

486 F.3d at 346). Here, El Karmassi claims that he and Dr. Brunz are citizens of

South Dakota, and he does not allege a specific amount in controversy. Docket 1

at 5. Because this court does not have subject matter jurisdiction over

El Karmassi’s complaint, El Karmassi’s complaint is dismissed under 28 U.S.C.

§1915(e)(2)(B)(ii) for failure to state a claim upon which relief can be granted.

      Thus, it is ORDERED:

   1. That El Karmassi’s motion for leave to proceed without prepayment of fees

      (Docket 2) is granted.

   2. That El Karmassi’s complaint is dismissed without prejudice for lack of

      subject matter jurisdiction and failure to state a claim upon which relief

      may be granted under 28 U.S.C. § 1915(e)(2)(B)(ii).

   3. That judgment is entered in favor of Dr. Brunz and against El Karmassi.




                                            5
Case 4:20-cv-04093-KES Document 8 Filed 07/02/20 Page 6 of 6 PageID #: 31




4. That El Karmassi’s motion for appointment of counsel (Docket 3) is

   denied.

   Dated July 2, 2020.


                           BY THE COURT:

                           /s/ Karen E. Schreier
                           KAREN E. SCHREIER
                           UNITED STATES DISTRICT JUDGE




                                      6
